

Exhibit 10.19
RESTRICTED STOCK UNIT GRANT AGREEMENT


THIS AGREEMENT, made as of this 9th day of February, 2016, (the “Agreement”)
between UNDER ARMOUR, INC. (the “Company”) and Robin Thurston (the “Grantee”).


WHEREAS, the Company has adopted the Second Amended and Restated 2005 Omnibus
Long‑Term Incentive Plan, as amended (the “Plan”), which has been delivered or
made available to Grantee, to promote the interests of the Company and its
stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and


WHEREAS, the Plan provides for the Grant to Grantees in the Plan of restricted
share units for shares of Stock of the Company;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Investment. The Grantee represents that the Restricted Stock Units (as defined
herein) are being acquired for investment and not with a view toward the
distribution thereof.


2.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an Award of Restricted Stock Units for 22,169 shares of Stock of the
Company (collectively, the “Restricted Stock Units”). The Purchase Price for the
Restricted Stock Units shall be paid by the Grantee’s services to the Company.


3.Grant Date. The Grant Date of the Restricted Stock Units hereby granted is
February 9, 2016.


4.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


5.Vesting and Delivery Date. (a) Except as otherwise provided by Section 5(b),
the Restricted Stock Units shall vest in accordance with the following schedule:
14,780 Restricted Stock Units shall vest on February 15, 2016, 3,694 Restricted
Stock Units shall vest on February 15, 2017, and 3,695 Restricted Stock Units
shall vest on February 15, 2018; provided that (i) the Grantee remains
continuously employed by the Company through each such applicable vesting date,
and (ii) the Grantee has duly executed this Agreement prior to the first such
vesting date.


(b) Notwithstanding the foregoing, in the event that the Grantee’s employment is
terminated upon the occurrence of an event specified in subclauses i. or ii.
below, the Restricted Stock Units shall vest on the dates specified below:


i.    In the event of the Grantee’s death or Disability at any time, all of the
Restricted Stock Units shall immediately vest on such date of termination; and


ii.    In the event the Grantee is terminated without Cause (as defined below),
all of the Restricted Stock Units shall immediately vest on such date of
termination; provided, however, that in connection with a termination without
Cause related to a Change in Control, the provisions of Section 6 shall apply.



--------------------------------------------------------------------------------



(c) On the first business day after each vesting date, the Company shall deliver
to Grantee the shares of stock to which the Restricted Stock Units relate.


6.Change in Control.


(a)In the event of a Change in Control in which the Restricted Stock Units will
not be continued, assumed or substituted with Substitute Awards (as defined
below), all of the Restricted Stock Units not otherwise forfeited shall vest
immediately on the day immediately prior to the date of the Change in Control.


(b)In the event of a Change in Control following which the Restricted Stock
Units will be continued, assumed or substituted with Substitute Awards, any
Substitute Awards shall vest in installments as set forth in Section 5.


(c)If the Restricted Stock Units are substituted with Substitute Awards as set
forth in subclause (b) of this Section 6, and within 12 months following the
Change in Control the Grantee is terminated by the Successor (or an affiliate
thereof) without Cause or resigns for Good Reason, the Substitute Awards shall
immediately vest upon such termination or resignation.


(d)On the first business day after each vesting date set forth in Sections 6(a),
(b) or (c), as applicable, the Company shall deliver to Grantee the shares of
stock to which the Restricted Stock Units or Substitute Awards relate.


(e)The following definitions shall apply to this Section 6:
i.“Cause” shall mean the occurrence of any of the following: (a) the Grantee’s
material misconduct or neglect in the performance of his or her duties; (b) the
Grantee’s commission of any felony; offense punishable by imprisonment in a
state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (c) the Grantee’s material
breach of the Company’s written Code of Conduct, as in effect from time to time;
(d) the Grantee’s commission of any act that results in severe harm to the
Company excluding any act taken by the Grantee in good faith that he or she
reasonably believed was in the best interests of the Company; or (e) the
Grantee’s material breach of the Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between Grantee and the Company (the
“Confidentiality, Non-Compete and Non-Solicitation Agreement”) attached hereto
as Attachment A. However, none of the foregoing events or conditions will
constitute Cause unless the Company provides Grantee with written notice of the
event or condition and thirty (30) days to cure such event or condition (if
curable) and the event or condition is not cured within such 30-day period.
ii.“Good Reason” shall mean the occurrence of any of the following events: (a) a
diminishment in the scope of the Grantee’s duties or responsibilities with the
Company; (b) a reduction in the Grantee’s current base salary, bonus opportunity
or a material reduction in the aggregate benefits or perquisites; or (c) a
requirement that the Grantee relocate more than fifty (50) miles from his or her
primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Grantee’s duties and
responsibilities with the Company. However, none of the foregoing events or
conditions will constitute Good Reason unless (i) Grantee provides the Company
with written objection to the event or condition within ninety (90) days
following the occurrence thereof, (ii) the Company does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving such written
objection, and (iii) Grantee resigns his or her employment within thirty (30)
days following the expiration of such cure period.



--------------------------------------------------------------------------------





iii.An award will qualify as a “Substitute Award” if it is assumed, substituted
or replaced by the Successor with awards that, solely in the discretion of the
Compensation Committee of the Board, preserves the existing value of the
outstanding Restricted Stock Units at the time of the Change in Control and
provides vesting and payout terms that are at least as favorable to Grantee as
the vesting and payout terms applicable to the Restricted Stock Units.


iv.“Successor” shall mean the continuing or successor organization, as the case
may be, following the Change in Control.


7.Forfeiture. Subject to the provisions of the Plan and Sections 5 and 6 of this
Agreement, with respect to the Restricted Stock Units which have not become
vested on the date the Grantee’s employment is terminated, the Award of
Restricted Stock Units shall expire and such unvested Restricted Stock Units
shall immediately be forfeited on such date.


8. Employee Confidentiality, Non-Competition and Non-Solicitation Agreement. As
a condition to the grant of the Restricted Stock Units, Grantee shall have
executed and become a party to the Confidentiality, Non-Compete and
Non-Solicitation Agreement.


9.No Shareholder Rights.    Grantee does not have any rights of a shareholder
with respect to the Restricted Stock Units. No dividend equivalents will be
earned or paid with regard to the Restricted Stock Units.


10.Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.


11.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.


12.Withholding Taxes. Grantee agrees, as a condition of this grant, that Grantee
will make acceptable arrangements to pay any withholding or other taxes that may
be due as a result of vesting in Restricted Stock Units or delivery of shares
acquired under this grant. In the event that the Company determines that any
federal, state, local, municipal or foreign tax or withholding payment is
required relating to the vesting in Restricted Stock Units or delivery of shares
arising from this grant, the Company shall have the right to require such
payments from Grantee in the form and manner as provided in the Plan. The
Grantee authorizes the Company at its discretion to satisfy its withholding
obligations, if any, by one or a combination of the following:


(a)
withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company; or



(b)
withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or




--------------------------------------------------------------------------------





(c)
withholding in shares of Stock to be issued upon settlement of the Restricted
Stock Units; or



(d)
by any other method deemed by the Company to comply with applicable laws.

.


13.Data Privacy. In order to administer the Plan, the Company may process
personal data about Grantee. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business address and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting this grant, Grantee gives explicit
consent to the Company to process any such personal data. Grantee also gives
explicit consent to the Company to transfer any such personal data outside the
country in which Grantee works or is employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.


14.Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact TotalRewards@underarmour.com to request paper copies of these
documents.


15.Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.


16.Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws. For purposes of litigating any
dispute that arises under this Award of Restricted Stock Units or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Maryland, and agree that such litigation will be conducted in the
jurisdiction and venue of the United States District Court for the District of
Maryland or, in the event such jurisdiction is not available, any of the
appropriate courts of the State of Maryland, and no other courts.


17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock Units shall be final and
conclusive.



--------------------------------------------------------------------------------



The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.


 
 
 
 
 
 
UNDER ARMOUR INC.
 
 
 
 
 
 
 
 
 
 
 
By: /s/ John Stanton
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
/s/ Robin Thurston
 
 
 
 
 




--------------------------------------------------------------------------------





Attachment A


EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT


Robin Thurston (“Employee”) and Under Armour, Inc. (together with its
affiliates, the “Company”) previously entered into an Employee Confidentiality,
Non-Competition, and Non-Solicitation Agreement (“Agreement”), dated December 6,
2013. The Employee and the Company hereby reaffirm the Agreement and all of the
obligations and terms and conditions set forth in the Agreement. If you would
like a copy of your Agreement please contact the Human Resources department.


Date: February 9, 2016




UNDER ARMOUR, INC.




/s/ John Stanton                
By: John Stanton
Title: SVP, General Counsel & Corporate Secretary




EMPLOYEE




/s/ Robin Thurston                
Robin Thurston



--------------------------------------------------------------------------------









EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT


This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into this 6th day of December, 2013, by Under Armour,
Inc. (together with its affiliates, the “Company”) and Robin Thurston
(“Employee”). For the avoidance of doubt, references to the “Company” shall
include MapMyFitness, Inc., a Delaware corporation (“MMF”).


EXPLANATORY NOTE
Employee recognizes that Employee has had or will have access to confidential
business information during the course of his or her employment, the improper
disclosure or use of which during or after Employee’s employment would create
unfair competition and would likely cause substantial loss and harm to the
Company. Employee may also be provided specialized training by the Company and
be responsible for generating and/or maintaining the goodwill of the Company
with its Customers, Suppliers, employees and others. Employee further
acknowledges that employment or continued employment with the Company is based
on Employee's agreement to abide by the covenants contained herein.


NOW THEREFORE, in consideration of Employee’s employment or continued employment
with the Company and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Parties agree as follows:    


1.Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company, and the obligations arising from them not to disclose
business information provided or acquired on a confidential basis. Further,
Employee acknowledges that the Company, in reliance on this Agreement, will
provide Employee access to trade secrets,



--------------------------------------------------------------------------------



customers, proprietary data and/or other Confidential Information. Employee
agrees to retain this information as confidential and not to use this
information for Employee’s personal benefit or the benefit of anyone other than
the Company or to disclose it to any third party, except when required to do so
to properly perform duties for the Company. Further, as a condition of
employment, during the time Employee is employed by the Company and continuing
after any termination of Employee’s employment, Employee agrees to protect and
hold in a fiduciary capacity for the benefit of the Company all Confidential
Information, as defined below, unless Employee is required to disclose
Confidential Information pursuant to the terms of a valid and effective order
issued by a court of competent jurisdiction or a governmental authority. In the
event that Employee receives an order or other legal demand, such as a subpoena,
discovery request, or order of a court or other body having jurisdiction over
such matter, to produce any Confidential Information or other information
concerning the Company, Employee agrees to promptly provide the Company with
written notice of such subpoena, order, demand or discovery request so that the
Company may timely move to quash if appropriate. Employee shall use Confidential
Information solely for the purpose of carrying out those duties assigned to
Employee and not for any other purpose. The disclosure of Confidential
Information to Employee shall not be construed as granting to Employee any
license under any copyright, trade secret, or right of ownership or any other
right to use the Confidential Information whatsoever.
(a)    For purposes of this Agreement, “Confidential Information” shall mean all
information concerning the Company’s business that is not generally known to the
public and which became known to the Employee in the course of or by virtue of
employment with the Company. Confidential Information shall include, but shall
not be limited to designs, drawings, formulas, processes, methods, techniques,
systems, models, samples, prototypes, contracts, reports, letters, notes,
intellectual property, trade secrets and/or know-how, technical information,
financial information and metrics (whether historical, projections or
forecasts), and information concerning advertising, pricing, costs, business
planning, operations, procedures, services, potential services, products,
potential products, products under development,



--------------------------------------------------------------------------------



production, purchasing, marketing, sales, personnel (including identities,
contact information, skills, performance, salary and benefits of other
employees), customers, suppliers, or other information of the Company; any
papers, data, records, devices, equipment, compilations, invoices, customer or
supplier lists or contact information, compilations of names and addresses, or
documents of the Company; any confidential information or trade secrets of any
third party provided to the Company in confidence or subject to other use or
disclosure restrictions or limitations; and any other information, written,
oral, electronic, or retained in Employee’s memory, whether existing now or at
some time in the future, whether pertaining to current or future developments or
prospects, and whether created, revealed or accessed during the Employee’s
employment, which pertains to the Company’s affairs or interests or with whom or
how the Company does business. The Company acknowledges and agrees that
Confidential Information shall not include information which is or becomes
publicly available other than as a result of a disclosure by the Employee or
through other wrongful means.
(b)    Employee shall promptly notify the Company if he or she has reason to
believe that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.
(c)    All physical or otherwise transferrable items containing Confidential
Information, including, but not limited to documentary, electronic or other
recorded versions of any Confidential Information, shall remain the exclusive
and confidential property of the Company and shall be immediately returned,
along with any copies or notes that Employee made thereof or therefrom, to the
Company when Employee ceases employment with the Company. Employee further
agrees to immediately return upon request by the Company copies of any
Confidential Information contained on Employee’s home computer, portable
computer or other data storage device (including but not limited to cell phones,
zip drives, PDAs, iPads, etc.). Employee agrees to delete or destroy all copies
of Confidential Information that are stored on any devices, networks, storage
locations or media not owned by the Company and in Employee's possession or
control. Employee also agrees to allow the Company, in its discretion at the



--------------------------------------------------------------------------------



termination of Employee’s employment and thereafter upon reasonable notice and
for reasonable cause, access to any home computer, portable computer or other
data storage device maintained by Employee, including but not limited to, for
the purpose of determining whether said Confidential Information has been
misappropriated. Employee further acknowledges that all documents and records
relating to Company business, including but not limited to those that he or she
prepares or assists in preparing during employment with the Company, belong to
the Company and Employee agrees to promptly return them and all other property
belonging to the Company, upon the termination of Employee’s employment.
Additionally any personal mobile device used to perform work for the Company or
on the Company’s behalf is subject to the Company’s Bring Your Own Device to
Work Policy and thus subject to the Company’s right to remove any Confidential
Information from those devices as more specifically described in the Bring Your
Own Device to Work Policy.
 
 
 
2.
Ownership of Works for Hire.
 

(a)     Employee agrees that any inventions, ideas, developments, methods,
improvements, discoveries, innovations, software, works of authorship and any
other intangible property (hereinafter collectively referred to as “Intellectual
Property”), whether patentable or not, that are developed (in whole or in part),
considered, contemplated or reduced to practice by Employee or under his or her
direction or jointly with others during his or her employment with the Company,
whether or not during normal working hours or on the premises of the Company,
shall be considered “Works for Hire” for the exclusive use by and benefit of the
Company. Employee will make full and prompt disclosure to the Company of all
such Works for Hire. Regardless of such disclosure, the Company shall own all
rights to any Works for Hire, including without limitation all related patent
rights and copyrights, items and developments that are subject to being patented
and copyrighted, and the right to market (or not to market) any such property,
and Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his or her rights, title and
interest in and to all Works for Hire and all related patents, patent
applications, copyrights and copyright applications.



--------------------------------------------------------------------------------



(b) Employee agrees to cooperate fully with the Company, both during and after
his or her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Works for Hire. Employee shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney that the Company may deem necessary or desirable
in order to protect its rights and interests in any Works for Hire.
(c) The Employee specifically acknowledges that his or her compensation and
benefits constitute full payment for any Works for Hire and waives any claim of
right to such Works for Hire, which Employee further acknowledges belong
entirely to the Company.
(d) The Company may, at its election and in its discretion, waive and/or
relinquish any of its rights of ownership and royalties with respect to any
Works for Hire, by agreeing to do so in a written instrument executed by the
Company.


3.Definitions. For purposes of this Agreement, the following terms have the
meanings defined below.
(a)“Competitor Businesses” shall mean any business that at the time the Company
seeks to enforce this covenant:
(1)competes with the Company in the business of premium branded performance
athletic (a) apparel, (b) footwear, (c) equipment and/or (d) accessories
(including, for example, and not by way of limitation, companies such as Nike,
Adidas, Reebok, lululemon, Columbia, New Balance, Brooks, Puma or other premium
athletic brands); or
(2)competes with any other line of business that the Company is involved with at
the time of Employee’s termination and in relation to which line of business
Employee had access to and/or knowledge of Confidential Information or had
engaged in establishing goodwill for the Company with its Customers or
Suppliers.



--------------------------------------------------------------------------------



(b)“Customer” shall mean any individual, business, or entity that (a) purchased
products or services from the Company within the final twelve (12) months of
Employee’s employment; and (b) Employee had business contact with or provided
services to, whether individually or with others, on behalf of the Company
during the final twelve (12) months of Employee’s employment. “Prospective
Customer” shall mean any individual, business, or entity that Employee solicited
or pursued, or assisted in soliciting or pursuing within the final twelve (12)
months of Employee’s employment for the purpose of selling products or services
of the Company. Customers or Prospective Customers include, but are not limited
to wholesale distribution channels, which include independent and specialty
retailers, institutional athletic departments, leagues and teams, national and
regional sporting goods chains and department store chains.
(c)“Supplier” shall mean any individual, business, or entity (a) from whom the
Company purchased products or services within the final twelve (12) months of
Employee’s employment; and (b) with whom Employee had business contact and
obtained products and services on behalf of the Company during the final twelve
(12) months of Employee’s employment. “Prospective Supplier” shall mean any
individual, business, or entity with whom Employee had business contact with and
from whom Employee sought to obtain products or services from on behalf of the
Company in the final twelve (12) months of Employee’s employment. Suppliers or
Prospective Suppliers include but are not limited to consultants, vendors,
factories, and mills.


4.Non-Competition. Employee hereby covenants and agrees that at no time during
the Employee’s employment with the Company and through December 31, 2016 or for
a period of one (1) year immediately following termination of Employee’s
employment with the Company, whichever is later, whether voluntary or
involuntary (the “Restricted Period”), shall Employee, without the prior written
consent of the Company:



--------------------------------------------------------------------------------



(a)directly or indirectly work for, be contracted to or contract with, or
provide strategic advice to a Competitor Business in a capacity that is the same
as or similar to the capacity in which Employee worked for the Company and/or in
a capacity in which Employee’s knowledge of the Company’s Confidential
Information, and/or previous establishment of goodwill for the Company with its
Customers or Suppliers, would be of value in Employee’s work for the Competitor
Business; or
(b)compete with the Company directly or indirectly as employee, principal,
agent, contractor, or otherwise in the sale or licensing of any products or
services that at the time the Company seeks to enforce this Agreement, are
competitive with the products or services developed, marketed, or sold by the
Company and about which products and services Employee’s knowledge of the
Company’s Confidential Information and/or previous establishment of goodwill
with Customers or Suppliers would be of value in competing with the Company.


5.Non-Solicitation and Non-Interference. Employee hereby covenants and agrees
that at no time during the Restricted Period shall the Employee:
(a)directly or indirectly solicit or influence, or contact for purposes of
soliciting or influencing, any Customer or Supplier, or Prospective Customer or
Supplier, to terminate or adversely modify its relationship with the Company or
to do business with a Competitor Business instead of the Company, nor shall
Employee assist others in any such soliciting, influencing, contacting,
communicating, or otherwise diverting such business; or
(b)directly or indirectly interfere with any transaction, agreement or business
relationship in which the Company was involved during the Employee’s employment
with the Company and about which Employee is aware because of his/her employment
with the Company; or
(c)directly or indirectly solicit or induce any then-current employee of the
Company that the Employee worked with or came to know as a result of Employee’s



--------------------------------------------------------------------------------



employment with the Company, to leave employment with the Company, or interfere
in any way with such employment, and will not participate in the hiring of any
such employee, including, without limitation, by identifying or targeting the
Company’s employees for that purpose and/or engaging them in new employment.
Employee further agrees not to contact any such employee of the Company or to
cause the employee to be contacted for the purpose or foreseeable effect of
causing or inducing the employee to leave the Company’s employment; or
(d)act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any Customer or Supplier of the Company.


6.Additional Consideration. As additional consideration for the Non-Competition
obligations described in Paragraph 4 above, should the Company pursuant to those
obligations require Employee to refrain from accepting employment or other work
he or she has been offered that the Company, in its discretion, believes would
violate Employee’s obligations, the Company shall pay Employee an amount equal
to sixty percent (60%) of Employee’s weekly base pay as of the date of
Employee’s termination from the Company (“Non-Competition Payment”). The
Non-Competition Payment shall begin when the Company advises Employee of its
belief that the proposed employment would violate the Employee’s non-compete
obligations and shall continue throughout the remaining duration of the
Restricted Period. The Non-Competition Payment shall be paid in accordance with
the Company’s customary pay practices in effect at the time each payment is
made, and shall be reduced by (a) the amount of severance, if any, that Employee
receives from the Company; and (b) the amount of any pay received during the
Restricted Period from employment in any capacity to the extent that any such
salary exceeds forty percent (40%) of Employee’s base pay as of the date of
Employee’s termination from employment, annualized or pro-rated to correspond
with the remaining portion of the Restricted Period following the job offer. (By
way of example, assuming an Employee’s remaining Restricted Period following a
job offer is six (6) months and that his or her base pay at the time of
termination was $100,000, the Non-Competition Payment would not be reduced



--------------------------------------------------------------------------------



unless the salary earned by the Employee during the Restricted Period exceeded
$20,000. In the event the salary earned during the Restricted Period exceeds
this threshold, the Non-Competition Payment will be reduced, or eliminated, pro
rata.). Any consideration paid to Employee pursuant to Sections 7(f) and 7(g) of
the Employment Agreement satisfies the Non-Competition Payment.


7.Notification of New Employment. Employee acknowledges and agrees that for a
period of one (1) year following the date of termination of Employee’s
employment with the Company, Employee will inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identity
of any new employer or other entity to which Employee is providing consulting or
other services, along with Employee’s starting date, title, job description,
salary, and any other information that the Company may reasonably request to
confirm Employee’s compliance with the terms of this Agreement. Failure to
provide all of this information to the Company may result in forfeiture of the
Non-Competition Payment described above.


8.Reasonableness of Restrictions. Employee acknowledges and represents that he
or she fully understands this Agreement and has had the opportunity to have it
explained by legal counsel of his or her choosing. Employee acknowledges that
the restrictions imposed by this Agreement are fair and reasonably required for
the protection of the Company and its legitimate business interests, and will
not preclude Employee from becoming gainfully employed following the
termination, for any reason, of Employee’s employment with the Company. Employee
acknowledges that these covenants have substantial and immeasurable value to the
Company.
9.Injunctive Relief. Employee acknowledges and agrees that a breach of any of
the restrictive covenants set forth in this Agreement would cause irreparable
damage to the Company, the exact amount of which would be difficult to
determine, and that the remedies at law for any such breach would be inadequate.
Accordingly, Employee agrees that, in addition to any other remedy that may be
available at



--------------------------------------------------------------------------------



law, in equity, or hereunder, the Company shall be entitled to specific
performance and injunctive relief, without posting bond or other security, to
enforce or prevent any breach of any of the restrictive covenants set forth in
this Agreement. In any action for injunctive relief, the prevailing party will
be entitled to collect reasonable attorneys’ fees and other reasonable costs
from the non-prevailing party.
10. Tolling. In the event the enforceability of any of the restrictive covenants
in this Agreement are challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such restrictive covenants, and
Employee is not immediately enjoined from breaching any of the restrictive
covenants herein, then if a court of competent jurisdiction later finds that the
challenged restrictive covenant is enforceable, the time periods set forth in
the challenged restrictive covenant(s) shall be deemed tolled upon the filing of
the claim or counterclaim in court seeking or challenging the enforceability of
this Agreement until the dispute is finally resolved and all periods of appeal
have expired; provided, however, that to the extent Employee complies with such
restrictive covenant(s) during such challenge, the time periods set forth in the
challenged restrictive covenant(s) shall not be deemed tolled.


11. Notification to Subsequent Employer. Employee agrees to notify any
subsequent employer of the covenants and terms contained in this Agreement. In
addition, the Employee authorizes the Company to provide a copy of this
Agreement to third parties, including but not limited to, the Employee’s
subsequent, anticipated or possible future employers.


12.Survivability. This Agreement shall remain binding in the event of Employee’s
termination of employment with the Company for any reason.


13.Extension. Employee further acknowledges that if Employee is found to have
violated any restriction in Paragraphs 4 or 5 above, that the time period for
such restriction will be



--------------------------------------------------------------------------------



extended by one day for each day of Employee’s failure either to comply with
said restriction or to take prompt corrective action to make the Company whole
for any breach, up to a maximum extension equal to the original Restricted
Period. In the event of such a breach, the Company shall be entitled to the
entry of an injunction enforcing the covenant for such an extended period. The
Company also shall be entitled to a preliminary injunction, enforcing the
covenant for up to such an extended period, if trial on the merits in any
pending enforcement litigation has not yet occurred or concluded, if the
covenant otherwise will lapse from expiration of the period originally
prescribed for its operation, and if the Company satisfies the requirements
warranting preliminary relief, except that the threat of irreparable injury will
be presumed from the impending lapse of the covenant.


14.Assignment. Although Employee shall not have the right to assign this
Agreement, it is nevertheless binding on his or her heirs and executors, and on
the Company’s successors and assigns.


15.Governing Law and Consent to Jurisdiction. The formation, construction and
interpretation of this Agreement, including but not limited to its
enforceability, shall at all times and in all respects be governed by the laws
of the State of Maryland, without reference to its conflict-of-law rules. The
Company has the right to enforce this Agreement or pursue claims relating to it
in any forum having jurisdiction. Any legal action that Employee initiates
against the Company that relates in any way to this Agreement, including,
without limitation, for a declaratory judgment, will be brought exclusively in
the state courts of Maryland. If the Company elects to sue in Maryland for any
claim relating in any way to this Agreement, Employee agrees to waive any
defense of lack of personal jurisdiction or improper venue. Employee also agrees
that the existence of any asserted claim or cause of action he or she has or
believes he or she has against the Company, or asserted breach of duty by the
Company, whether



--------------------------------------------------------------------------------



or not based on this Agreement, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants above.


16.Severable Provisions. The provisions of this Agreement are severable,
including each of the obligations in Paragraphs 4 and 5. In the event that the
provisions of this Agreement should ever be deemed to exceed the limitations
permitted by applicable laws, Employee and the Company agree that such
provisions shall be reformed to the maximum limitations permitted by the
applicable laws. Further, any invalidity or unenforceability shall affect only
the provision or provisions deemed unenforceable, and shall not make any other
provision in this Agreement invalid or unenforceable.


17.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the specific covenants and obligations herein and
supersedes any and all negotiations, discussions and prior understandings
concerning the creation or operation of those specific covenants and
obligations, with the exception of the Merger Noncompetition Agreement and
Employee’s Employment Agreement dated as of December [ ], 2013. For the
avoidance of doubt, any written agreements between the Employee and the Company
entered into in connection with the acquisition of MMF by the Company shall not
be superseded by this Agreement. No provision of this Agreement may be changed
except by written agreement signed by both Employee and an officer of the
Company.


18. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409 of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the



--------------------------------------------------------------------------------



maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement shall be treated as a separate payment.
Any payments to be made under this Agreement upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.


19.WAIVER OF JURY TRIAL. THE PARTIES WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM, COUNTERCLAIM, OR CROSSCLAIM, WHETHER IN CONTRACT OR TORT, AT
LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date first
above written.                        
 
 
 
 
 
 
 
 
UNDER ARMOUR, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Brad Dickerson
 
 
 
Name:
 Brad Dickerson
 
 
 
Title:
 Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
WITNESS:
 
EMPLOYEE
 
 
 
 
 
 
 /s/ Caroline Wiggs
 
 
 
 
 
 
/s/ Robin Thurston 
 
 
 Caroline Wiggs
 
(signature)
 
 
 
Print Name:
 Robin Thurston
 


